Title: To Benjamin Franklin from John Kinnier, 27 October 1781
From: Kinnier, John
To: Franklin, Benjamin


Nantes 27 Octbr 1781
Please your Excellency I Hope you will Excuse me in Making So frea in writting you to Let you Know that I Have Been Prisionier of ware Ever Since the 19th of June. I was taken By the Sumerset Scooner Belonging to Baltimore in the State of Miriland Capt William Jones Comander on His passage from thence to Nantes with Tobacco which place we Arived at upon the 6th of July Last, and I Have Hade Maney promises of My Beeing Exchainged But I Sea But Little Appearance of it at Present as their is a Capt Thomas Bell an old Aquantence of Mine that is Now at L’orient Upon His Parole from Limrick in Irland and we are Both upon An Equall Station Rated prisioniers of ware. I Hope your Exelencey will take it into Consideration and Let Me Return Home in His place and I Shall Make My Appearance at London Before the Comissarie their As Being Exchanged for Him, Likwise I Am told that their are prisioniers Endwe By the United States of America to England By Som American Mercht  at Nantes if that it Be So I Hope Your Excellency will order My Self and Crew which are Eight in all in Number to Be Returned for them. I and My Crew Both Belong to Glasgow which place their Never Have Been An American Capt Nor Crew Ever put under Confinement But Set at Liberty and their Board paid for them till that their was Some place found for them to Get Away. I Have Been Verey weal Ewsed Both By the Capt that took us and Likwise By the Marchts of this place. I Have Mr Joshewa Johnson for My Bondsman for My Perole which I Am Much oblidged to Him fore Likwise I Spoek with Mr Alexander which Sales of for parise to Day which I Hope will Represent My Case to your Excelency. My father and I Have Served that Gentelman A Longe time Ago by Carrieng Tobacco for Him to france. I Long Much for My Exchaing which I Hop your Excellency will order in Course as I Have a wife and four Children Left at Home and Have Been taken two times in one year the firs time By the Black Prinsses Cutter Comanded by Eduard McCatter under American Colluers. I was Very Badley Ewsed By them they put Both Me and My Mate in Airns to Make Me give More Ransom for the Vessal then she was worth and His people took All My Cloths and Stores after I Ransomed the Vessal. Your Excellenceys Anssuer I Hope will Return in Cours which will Greatley oblidge Sir your Most Huble Servt
John Kinnier

your Excellency will Direct to Me Prisionier of ware at A Ancenis to the Care of Madam Colinaces
  To his Excellency Benj Franklin Esqr Minister plenipatentiary of the United States of America

